DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 7-26 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed device of a vacuum assisted suction and irrigation system (claims 1 and 7-20) and a fluid pump (claims 21-26).
The closest prior art of record is Kang (U.S. Publication No. 2005/0084395, hereinafter "Kang"), and Robinson (U.S. Patent No. 5,758,563, hereinafter “Robinson”).
However, these references do not disclose the inventions as claimed or described above.
Regarding independent claim 1, the closest prior art of record of Kang and Robinson fails to teach among all the limitations or render obvious the claimed first and second pistons being movable into engagement with the vacuum valve assembly to move the vacuum valve assembly between the claim first and second positions. 
Claims 21-25 and 26 were indicated in a previous Office action to contain allowable subject matter as containing allowable subject matter recited in claim 11, notwithstanding a non-statutory double patenting rejection. The double patenting rejection has been withdrawn because the pending application, over which the claims were rejected, is now abandoned. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/13/2022